Citation Nr: 1607816	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  09-21 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to service connection for prostatitis. 

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for right foot pes planus.

6.  Entitlement to service connection for coronary artery disease (CAD).

7.  Entitlement to service connection for sleep apnea.

8.  Entitlement to an initial rating in excess of 10 percent for a cervical spine disability. 

9.  Entitlement to an initial compensable rating for a lumbar spine disability prior to March 22, 2011, and in excess of 20 percent as of March 22, 2011. 

10.  Entitlement to a compensable rating for a right lower extremity scar prior to September 11, 2014, and in excess of 10 percent as pf September 11, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to November 1996.  He was also a member of the United States Naval Reserve, with various periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).
 
This case comes before the Board of Veterans' Appeals  (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  A September 2001 rating decision denied service connection for bilateral ankle disabilities, a left knee disability, and an initial compensable rating for status post lipoma removal.  A March 2008 rating decision denied service connection for migraines, erectile dysfunction, prostatitis, hypertension, right foot pes planus, left rotator cuff strain, coronary artery disease, and sleep apnea, and increased ratings for lumbar and cervical spine disabilities. A March 2010 rating decision denied service connection for sleep apnea. 

The Veteran testified at a hearing before a Decision Review Officer (DRO) in Montgomery, Alabama in October 2011.  A transcript of that is of record.  In March 2014, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In July 2014, the Board remanded these matters for additional development.  Also at that time, the issues of entitlement to service connection for bilateral ankle disabilities, a left knee disability and a left shoulder disability were also remanded.  An April 2015 rating decision granted service connection for a right ankle disability, left ankle sprain, a left knee disability, and left rotator cuff strain.  As that is a full grant of the benefit sought as to each of those matters, they are no longer on appeal.

Also, the April 2015 rating decision granted a higher 20 percent rating for low back strain, effective March 22, 2011, and a higher 10 percent rating for right leg scar, effective September 11, 2014.  While the RO has assigned higher, staged ratings for the Veteran's service-connected low back disability and scar disability, those increases do not represent the maximum ratings available.  Therefore, the issues remain on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

The claim for an increased rating for a lumbar spine disability is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The Veteran has headaches that are reasonably attributed to an injury sustained during a drill weekend in August 2003.  
2.  The preponderance of the evidence is against a finding that erectile dysfunction, prostatitis, hypertension, right foot pes planus, coronary artery disease, and sleep apnea are attributable to the Veteran's service, to include any disease or injury related to or aggravated by ACDUTRA/INACDUTRA, or a service-connected disability.  Hypertension and coronary artery disease did not manifest within one year of active service.

3.  The Veteran's cervical spine disability has been manifested by forward flexion to no less than 40 degrees with pain with no evidence of increased limitation of motion or pain on repetitive use, no evidence of favorable ankylosis of the entire cervical spine, and there has been no evidence of incapacitating episodes of intervertebral disc syndrome (IVDS), or separately ratable neurological manifestations. . 

4.  Prior to September 11, 2014, the Veteran's right lower extremity scar was manifested by no more than superficial scars that are not deep or unstable, not tender or painful on examination, cause no limitation of function, and are less than areas of 144 square inches or 929 square centimeters. 

5.  As of September 11, 2014, the Veteran is in receipt of the maximum rating for painful scars.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for headaches, are met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The criteria for service connection for erectile dysfunction are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

3.  The criteria for service connection for prostatitis are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

4.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2015).

5.  The criteria for service connection for right foot pes planus are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

6.  The criteria for service connection for coronary artery disease are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2015).

7.  The criteria for service connection for sleep apnea are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

8.  The criteria for an initial rating in excess of 10 percent for a cervical spine  disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2015).

9.  The criteria for a compensable rating for a scar prior to September 11, 2014, and a rating in excess of 10 percent as of September 11, 2014, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321 , 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7804 (effective before October 23, 2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in October 2006, April 2007, February 2008, April 2008, May 2009, September 2009, and December 2009. 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent April 2015 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  The Board notes that while the March 2008 rating decision appears to reference VA examinations performed in January 2007 at the Birmingham, VA medical center, this appears to be in error, as the May 2009 statement of the case appears to correct the reporting of the actual evidence considered, which does not include VA examinations, and a search performed pursuant to the Board's July 2014 remand instructions failed to show that VA examinations were performed in January 2007.  VA has obtained many examinations with respect to the claims on appeal.  The Board finds that there has been substantial compliance with the Board's July 2014 remand in regard to the claims decided herein.  D'Aries v. Peake, 22 Vet. App. 97   (2008); Dyment v. West, 13 Vet. App. 141 (1999).  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection may be presumed for certain chronic diseases, to include hypertension and CAD, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2015). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2015).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2015).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Active military, naval, or air service includes any period of active duty training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 101(21), (24) (West 2014); 38 C.F.R. § 3.6(a), (d) (2015); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  The regulations concerning presumptive service connection, the presumption of soundness, and the presumption of aggravation are inapplicable to claims based upon ACDUTRA service.  Smith v. Shinseki, 24 Vet. App. 40 (2010).  The accident which the Veteran contends is the underlying cause of several of claimed conditions occurred during a drill weekend in August 2003.  The Veteran has submitted service personnel records corroborating the contention that he was in drill status on August 10, 2003.

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2015); Allen v. Brown, 7 Vet. App. 439 (1995). 

A June 1992 service medical record notes that the Veteran complained of right foot pain.  He stated that the injury occurred while playing basketball.  He had full range of motion.  He was assessed with "SII" right foot.  At that time, his blood pressure was 124/76.  A March 1995 medical examination report shows that after undergoing clinical evaluation, all body systems were evaluated as clinically normal.  No abnormalities were found.  He was found qualified for retention on active duty and for assignment overseas.  On contemporaneous self-report of medical history, the Veteran stated that he was in good health.  He denied swollen or painful joints, painful or trick shoulder or elbow, recurrent back pain, shortness of breath, frequent of severe headaches, pain or pressure in chest, palpitation or pounding heart, heart trouble, high or low blood pressure, arthritis, foot trouble, and frequent trouble sleeping.  

The October 1996 separation medical examination report shows that after undergoing clinical evaluation, all body systems were evaluated as clinically normal.  No abnormalities were found, aside from a scar on the right elbow.  On contemporaneous self-report of medical history, the Veteran noted that he had swollen or painful joints, painful or trick shoulder or elbow, and recurrent back pain.  He denied shortness of breath, frequent of severe headaches, pain or pressure in chest, palpitation or pounding heart, heart trouble, high or low blood pressure, arthritis, foot trouble, and frequent trouble sleeping.  His blood pressure was 104/62.

A July 2001 medical record notes that the Veteran indicated he had chest pain.  He has acid reflux and only had chest pain when he forgot to take his medication.  The assessment was GERD.  January 2002 and December 2005 reports of medical examination shows that after undergoing clinical evaluation all body systems were evaluated as clinically normal, other than for notations of identify body marks, scars, and tattoos.  Blood pressure was 121/58 and 125/80.  Summary of defects in January 2002 included vision, rule out back strain, and rule out prostatitis.  Summary of defects in December 2005 included microvascular cardiac disease, chronic low back pain, and chronic prostatitis.  A January 2002 self-report of medical history shows that the Veteran complained of arthritis, rheumatism or bursitis, foot trouble, swollen or painful joints, and pain or pressure in chest.  He noted he was in in good health.  The examiner noted pain in the arch of right, more than left (with regard to the feet), and pressure in the chest, sometimes at rest.  

An August 1997 ECG noted sinus bradycardia, early repolarization, otherwise normal ECG. A February 1998 ECG was normal, noting a normal sinus rhythm, and early repolarization.  

A March 2000 VA medical record noted that the Veteran was not currently having chest pain, but he complained of having chest pain sometimes.  His blood pressure was 127/69.  No diagnosis was provided.  A November 2001 private exercise test shows that the Veteran had a normal EKG, good exercise capacity and was negative for ischemia.  An April 2002 VA medical record notes a primary medical history of atypical chest pains.  The assessment noted BPH, PSA 0.3 in December.  An additional April 2002 medical record notes that the Veteran complained of left upper chest wall pain.  He was assessed with left anterior chest pain, probably secondary to GERD.  A June 2002 blood pressure reading was 140/88.

An August 2003 private medical record notes that the Veteran was in a motor vehicle accident earlier in the month.  He has had neck pain and had a knot on his head.  He had a secondary problem, which was sort of a prostate pain/rectal pain.  

An October 2003 private medical record notes that the Veteran had headaches, which seemed to come from the back of his head.  Since then, he had neck pain and headaches, following a motor vehicle accident.  The physician did not think it was concussion syndrome as much as still muscle tension coming from the neck.  

An April 2004 private medical record notes that the Veteran reported his condition was due to an August 2003 automobile accident and that he had symptoms including headache, neck pain, and tension.  The Veteran reported headaches affected the entire head.  He estimated he had a headache two more times a day on average since the date of onset.  The diagnosis was tension headache.  A July 2004 private medical record notes a diagnosis of tension headaches.  

An August 2005 service medical record notes that the Veteran was seen for complaints of shortness of breath on exertion and chest pain.  He was told "vessels on front of heart not getting enough oxygen."  A November 2005 service medical record notes that the Veteran was currently under cardiac care at the VA.  He was diagnosed with CAD, chest pain with ischemia, scar, and hypertension.  A December 2005 annual preventative health assessment notes that the Veteran had heart disease and recurrent prostatitis.  

An October 2006 VA podiatry record notes that the Veteran complained of burning in his right arch.  He was diagnosed with probable plantar fasciitis.  

In a November 2006 letter, the Veteran asserted that due to many years standing and marching in service, the arches in his feet had fallen.  He further stated that he had CAD due to the pain medication VIOXX he took to treat his upper and lower back pain.  He asserted that medication caused damage to the blood vessels in his heart, which reduces the correct amount of blood flow and oxygen.  The Veteran stated that his hypertension was a result of not being able to properly exercise over a three year period.  His erectile dysfunction was due to his severe back pain and medication prescribed by VA for hypertension.  
 
A July 2009 VA medical record notes that the Veteran had a primary medical history that includes CAD/chest pain.  Impression was microvascular CAD.

A February 2010 VA examination report shows that the Veteran was diagnosed with obstructive sleep apnea (OSA0.  The examiner noted that the Veteran's service-connected medical problems included hiatal hernia, lumbosacral and cervical strain, and scars.  The examiner opined that none of those caused OSA.  Gaining weight, or becoming more overweight is often associated with OSA, but it is not independently causative.  In addition, weight gain is not directly caused by decreased physical activity, and required overconsumption of calories also, which was a volitional event, in the examiner's opinion.  Therefore, the VA examiner opined that the Veteran's sleep apnea was not caused by or a result of service-connected low back strain.  

A May 2012 VA sleep apnea examination report shows that the Veteran was diagnosed with OSA in 2007.   The Veteran attributed his OSA to his back and neck disabilities.  The examiner opined that the Veteran's OSA was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected disabilities.  The rationale was that the causes of the Veteran's sleep apnea were his weight (BMI greater than 30) and also genetics.  The pattern of weight gain did not correlate with the severity of his neck and back disease, based on the review of the treatment records.  Also, most importantly, gastric bypass studies showed that the predominant factor in morbid obesity is caloric intake.  Reduced exercise does not cause obesity, but excessive caloric intake (diet) for a specific activity level does.

In a March 2014 VA DBQ, a physician noted that the Veteran was diagnosed with hypertension, approximately in 2004.  The examiner also noted an additional diagnosis that pertain to hypertension was CAD, diagnosed approximately in 2005.  Hypertension was noted as of gradual onset.  Under other conditions related to hypertension, the doctor noted impotence, likely related to hypertension. 

In a March 2014 VA DBQ, a physician noted that the Veteran was diagnosed with pes planus in 2004.  In a March 2014 DBQ, the Veteran was diagnosed with erectile dysfunction, approximately 2004.  Hypertension and hyperlipidemia were noted as additional diagnoses pertaining to erectile dysfunction.  The conditions were noted as starting gradually.  The Veteran also had a voiding dysfunction, with the etiology noted as due to prostatitis.   The physician provided that the etiology was at least as likely as not related to hypertension and hypercholesterolemia.  

In September 2014, the Veteran was provided examinations to address each of the disabilities on appeal for which he is seeking service connection.  The Veteran reported a history of atypical chest pain with activity and also rest, associated with dyspnea.  He reported he was diagnosed with ischemic heart disease in 2005.  He reported that the was diagnosed with hypertension around 2005.  He was treated for erectile dysfunction and prostatitis since 2004.  The Veteran stated that he had intermittent, moderate occipital headaches since an August 2003 accident.  He denied a diagnosis of migraines.  The Veteran was diagnosed with sleep apnea in 2007.  The examiner noted that following active duty, the Veteran was involved in a motor vehicle accident in October 1999 and thereafter, he had complaints of right leg pain. Since that time, he has had complaints of right foot burning.  NCS/EMG was completed in April 2007 to evaluate right foot burning.  The findings yielded a normal study.  The VA examiner opined that the Veteran's right leg/foot symptoms likely resulted from this post-service accident in 1999.  He had no current objective findings consistent with a neuropathy or radiculopathy.  The Veteran was diagnosed with bilateral pes planus in 2004, and was given arch supports at that time.  This condition was not likely caused by or aggravated by any service connection disability or treatment for any service-connected disability condition.  The condition had followed its natural course. 

The examiner further opined that the Veteran's hypertension and CAD were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that the Veteran's separation history from active duty in 1996 showed a negative history for pain or pressure in the chest, palpitation or pounding heart, heart trouble, and high or low blood pressure.  His exit blood pressure in October 1996 was 130/70.  The examiner further opined that the Veteran did not sustain any injury that would likely cause CAD or hypertension.  The examiner noted that there was no indication that the Veteran was diagnosed with hypertension or heart disease within one year of separating from active duty.  There was evidence by documentation in a September 2000 VA medical record that there was no diagnosis of hypertension or coronary artery disease.  His blood pressure at that visit was 127/69.  Medications were listed, and there is no indication that the Veteran was on antihypertensive or cardiac medications at that time.  The earliest documented evidence of CAD and hypertension was during 2005.   The VA examiner opined that CAD and hypertension were not likely related to, aggravated by, or secondary to any other service-connected disability or any treatment for service-connected disability.  Both conditions were not likely caused by or aggravated by any service connection disability, including a lumbar or cervical spine condition or any medications used to treat a service-connected disability.    

The examiner also opined that the Veteran's erectile dysfunction and prostatitis were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner concluded that those conditions began following active duty service and were not likely a result of any service injury.  The examiner noted that records documented prostatitis in May 2001.  He had erectile dysfunction treated with Viagra in March 2004.  Several years later, he was treated for depression with Sertraline.  Consequently, the erectile dysfunction was not the result of, nor has it been permanently aggravated, by a service-connected disability or its treatment.  The condition had followed natural progression.  The examiner further opined that the conditions were not likely caused by or aggravated by any service-connected disability, including a lumbar or cervical spine condition or any medications used to treat a service-connected disability. 

Lastly, the examiner opined that the Veteran's headaches and sleep apnea were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the records did not support evidence of a chronic headache condition with onset during active duty.  The Veteran reported intermittent migraine-type headaches, but denied actual diagnosis of migraines.  He experienced headaches, but had not sought medical treatment for any ongoing headache condition.  The October 1996 separation history was negative for head injury or complaints of frequent or severe headaches.  The Veteran's sleep apnea was diagnosed many years following active duty and was not likely caused or aggravated by active duty or any service -connected disability or treatment.  "Uptodate" medical literature documented important risk factors for sleep apnea as advancing age, male gender, obesity, and craniofacial or upper airway soft tissue abnormalities.  The Veteran was a 45 year old male with a BMI of 36, indicating obesity.  The condition had followed its natural progression.  The examiner further opined that the conditions are not likely caused by or aggravated by any service-connected disability, including a lumbar or cervical spine condition or any medications used to treat a service-connected disability. 

In a January 2015 supplemental opinion, the examiner noted that review of the Veteran's electronic claims file.  The examiner opined that the Veteran's hypertension (onset in 2004), CAD (onset in 2005), erectile dysfunction (onset 2004), headache (onset questionable in 2004), and right foot disabilities occurred during the time frame of the Navy Reserves, but were not likely related to any injury.  Sleep apnea was diagnosed in 2007 following naval reserves retirement in 2006, but was still not likely related to any injury during INACDUTRA.  

Based upon the evidence of record, the Board finds that erectile dysfunction, prostatitis, hypertension, right foot pes planus, CAD and sleep apnea were not manifest during active service, are not shown to have developed as a result of an established event, injury, or disease during active service, and are not due to or aggravated by a service connected disability.  There is no evidence that hypertension or CAD was manifest within one year of his separation from active duty service, and no evidence of an injury or disease during a period of ACDUTRA or INACDUTRA causing the claimed disabilities.  Further, while there is a single notation of right foot complaints during active service, that does not equate to a finding of a chronic right foot disability, and right foot pes planus was not diagnosed until 2004, more than seven years after separation from active service.  Moreover, none of these claimed disabilities have been attributed to a disease or injury during a period of ACDUTRA or INACDUTRA.  

The Board finds that the VA examiner's opinions, provided in September 2014 and January 2015, constitute probative evidence on the medical nexus questions, based as it was on review of the Veteran's documented medical history and assertions and examination.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The examiner's opinion sets forth that the Veteran's conditions are consistent with the natural history, and not due to any conditions of service, to include any disease or injury, or secondary to a service connected condition, to include the treatment thereof.  Further, the VA examiner's opinions are consistent with the other evidence of record.  

Significantly, the Veteran has not presented or identified any contrary medical opinion that supports any of the claims for service connection.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Board finds that the most persuasive evidence of record shows that the current erectile dysfunction, prostatitis, hypertension, right foot pes planus, coronary artery disease and sleep apnea disabilities are not related to service or to a service-connected disability.

In addition, while the Veteran is competent to describe his symptoms, the Board finds that there is no evidence of record to show that he has the specialized medical education, training, or experience necessary to render a competent medical opinion as to the nature and etiology of the claimed erectile dysfunction, prostatitis, hypertension, right foot pes planus, coronary artery disease and sleep apnea disabilities.  Diagnosing and providing an etiology of erectile dysfunction, prostatitis, hypertension, right foot pes planus, coronary artery disease and sleep apnea, is medically complex in nature.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  Therefore, any opinion by the Veteran regarding etiology of any of these conditions  is not competent because he does not have the training to opine on that medical issue.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the Board finds that the preponderance of the evidence is against the claims for service connection for erectile dysfunction, prostatitis, hypertension, right foot pes planus, coronary artery disease and sleep apnea.  Therefore, each of those claims must be denied.

Headaches

The Veteran asserts that he has headaches as a result of an injury incurred during a drill weekend on August 10, 2003.  The record shows that the Veteran sustained injuries as the result of a motor vehicle accident.  In the April 2008 notice of disagreement, he continued to assert that his headaches started slowly after his accident and had grown more intense in severity.  He further stated that his headaches started after a neck injury.  

An August 2003 private medical record notes that the Veteran was in a motor vehicle accident earlier in the month.  He had neck pain and had a knot on his head.  An October 2003 private medical record notes that the Veteran had headaches, which seemed to come from the back of his head.  Since then, he had neck pain and headaches, following a motor vehicle accident.  The physician did not think that was concussion syndrome as much as still muscle tension coming from the neck.  An April 2004 private medical record notes that the Veteran reported his condition was due to an August 2003 automobile accident and that he had symptoms including  headache, neck pain, and tension.  The Veteran reported headaches affected the entire head.  He estimated he has had a headache two more times a day on average since the date of onset.  The diagnosis was tension headache.  A July 2004 private medical record notes a diagnosis of tension headaches.  

In a March 2014 VA DBQ, a physician noted that the Veteran was diagnosed with a headache condition.  He stated that the condition started after a motor vehicle accident as documented.  The examiner opined that the Veteran's headaches were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the records did not support evidence of a chronic headache disability with onset during active duty.  The Veteran reported intermittent migraine-type headaches, but denied actual diagnosis of migraines.  He experienced headaches, but had not sought medical treatment for any ongoing headache condition.  The October 1996 separation history was negative for head injury or complaints of frequent or severe headaches.  

However, the Veteran asserts that his headaches are related to an August 2003 MVA while in drill status.  Thus, the March 2014 VA opinion is unresponsive to the Veteran's contentions.  Private medical records in 2004 have related the Veteran's headaches to the August 2003 MVA incident.  There is no medical opinion to the contrary.  While not definitive, the evidence has placed the record at least in equipoise as to whether the Veteran's headaches are related to the August 2003 motor vehicle accident that occurred during a drill weekend.

Accordingly, and resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for a headache disability is warranted.  38U.S.C.A. § 5107(b)  (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of the assignment of different ratings for distinct periods of time, based on the facts found is required.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

With regard to the claim for a higher rating for a service-connected scar disability, the Board notes that where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision pertaining to the scar disability is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Cervical Spine

The Veteran's cervical spine disability (cervical strain) has been rated 10 percent disabling under Diagnostic Code 5237, which pertains to cervical strain, using the General Rating Formula for Diseases and Injuries of the Spine. 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2015).  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal spinal contour.

Disabilities of the spine are rated under a General Rating Formula for Diseases and Injuries of the Spine.  A 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A rating of 30 percent is assigned for forward flexion of the cervical spine 15 degrees or less, or for favorable ankylosis of the entire cervical spine. A rating of 40 percent is awarded for unfavorable ankylosis of the entire cervical spine. A rating of 100 percent is awarded for unfavorable ankylosis of the entire spine. These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 38 C.F.R. § 4.71a (2015). 

The normal combined range of motion of the cervical spine is 340 degrees. Normal forward flexion of the cervical spine is 0 to 45 degrees, extension is from 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are from 0 to 80 degrees.  

Under Diagnostic Code 5243, intervertebral disc syndrome (IVDS) is rated under either the General Rating Formula discussed above, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  In this case there is no evidence of IVDS, so the General Rating Formula applies.

When rating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40  and 4.45.  The rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  Therefore, painful motion should be considered to determine whether a higher rating is warranted on that basis, whether or not arthritis is present.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

After review of the evidence, in consideration of the above criteria, the Board finds that the preponderance of the evidence is against a finding for a rating in excess of 10 percent for the Veteran's cervical spine disability.  The Board notes that there is very little medical evidence of record to consider in rating the cervical spine under the applicable rating criteria.  

The Veteran asserts that his cervical spine disability is more severe than compensated in the initial 10 percent disability rating assigned.  This appeal stems from a March 2008 rating decision that granted service connection for cervical strain, and assigned an initial 10 percent disability rating, pursuant to Diagnostic Code 5237, effective March 2, 2006, the date of the claim.  

VA medical records from October 2005 to September 2006 are negative for cervical spine or neck complaints, evaluations, or treatment.  

Private chiropractic records dated in October and November 2006 show that the Veteran was in a post-service motor vehicle accident in September 2006.   There was a complaint of neck pain and stiffness, and he was found to have some tightness. 

A September 2014 VA cervical spine examination report shows that the Veteran was diagnosed with cervical strain.  His current symptoms were intermittent moderately severe (7/10) neck pain that usually occurred at night.  He had flare-ups that impacted the function of his cervical spine, worse at night.  Range of motion testing found flexion, extension, and right and left lateral flexion, each, to 40 degree, with painful motion beginning at 0 degrees.  He had right and left lateral rotation to 65 degrees, with painful motion beginning at 0 degrees.  After repetitive use testing, there was no change in limitation of motion.   He has less movement than normal and pain on movement after repetitive use.  He did not have localized tenderness, pain to palpation, muscle spasm, or guarding.  Muscle strength testing was 5/5.  Reflex and sensory examination was normal.  He did not have radicular pain or other signs of symptoms due to radiculopathy.  He did not have ankylosis.   He did not have any other abnormalities and did not have intervertebral disc syndrome.  The examiner specifically found that there was no current evidence of a radiculopathy or neuropathy associated with this condition.

The ranges of motion of the Veteran's cervical spine, as shown on VA examination in September 2014, fall at most within the requirements for a 10 percent rating: greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal spinal contour.  Limitation of flexion of the cervical spine to 30 degrees or less, combined cervical motion of 170 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal spinal contour, are not shown.  38 C.F.R. § 4.71a, DC 5237.  Thus, the General Rating Formula for Diseases and Injuries of the Spine cannot serve as a basis for an increased rating. 

As the Veteran is not entitled to an increased rating based upon limitation of motion of the cervical spine, the Board turns to the question of whether the veteran is entitled to rating in excess of 10 percent based upon the diagnostic criteria pertaining to intervertebral disc syndrome (IVDS).  IVDS (pre-operatively or post-operatively) is to be rated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rated when all disabilities are combined under §4.25. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an increased rating of 20 percent is warranted where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A rating of 40 percent is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A maximum rating of 60 percent is warranted where the evidence reveals incapacitating episodes having a total duration of at least six weeks during the past 12 months. Incapacitating episodes are defined as requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2015).

In this case, the Veteran does not have IVDS and there is no evidence that the Veteran has been prescribed bed rest by a physician.  Accordingly, the Board finds that he is not entitled to a rating higher than 10 percent based upon incapacitating episodes.  Lastly, there is no evidence of neurological manifestations, and therefore a separate rating for neurological impairment is not warranted.  

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119(1999); Hart v. Mansfield, 21 Vet. App. 505(2007).  However, the weight of the credible evidence demonstrates that since March 2, 2006, when service connection became effective, the Veteran's cervical spine disability has not warranted a rating higher than 10 percent.  As the preponderance of the evidence is against the claim for an increased rating, the claim must be denied.  38 U.S.C.A. § 5107(b)  (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49(1990). 

Right Lower Extremity Scar

The Board notes that effective October 23, 2008, VA amended the Schedule for Rating Disabilities by revising that portion of the schedule that addresses the skin. 38 C.F.R. § 4.118 , Diagnostic Codes 7800-7805 (2014); 67 Fed. Reg. 49590  -49599 (July 31, 2002). VAOPGCPREC 3-00, 65 Fed. Reg. 33422  (2000); 38 U.S.C.A. § 5110(g)  (West 2014).  However, because the Veteran's claim was pending before October 23, 2008, and no request was made for consideration under the revised criteria, a higher rating for a scar will only be considered under the rating criteria in effect prior to October 23, 2008.  73 Fed. Reg. 54,708  (Sept. 23, 2008); 38 C.F.R. § 4.118 (2008).

Prior to October 23, 2008, under Diagnostic Code 7801, scars, other than of the head, face, or neck, that were deep or caused limited motion in an area or areas exceeding six square inches (39 square centimeters) warranted a 10 percent rating. Similar scars in an area or areas exceeding 12 square inches (77 square centimeters) warranted a 20 percent rating.  Similar scars in an area or areas exceeding 72 square inches (465 square centimeters) warranted a 30 percent rating.  A deep scar is one associated with underlying soft tissue damage.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, were to be separately rated and combined in accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118, Diagnostic Code 7801 (prior to October 23, 2008).

Under Diagnostic Code 7802, scars, other than of the head, face, or neck, that were superficial and that did not cause limited motion and had an area or areas of 144 square inches (929 square centimeters) or greater, warranted a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7802 (prior to October 23, 2008).

Diagnostic Code7803 provided a 10 percent rating for superficial scars that were unstable.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803 (prior to October 23, 2008). 

Diagnostic Code 7804 provided a 10 percent rating for superficial scars that were painful on examination.  A superficial scar was one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to October 23, 2008).

Diagnostic Code 7805 directed rating of scars based on limitation of function of the affected part using the appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (prior to October 23, 2008).

In every instance where the schedule does not provide a 0 percent rating for a Diagnostic Code, a 0 percent rating will be assigned if the criteria for a compensable rating are not met.  38 C.F.R 4.31 (2015).

An August 2001 VA examination report shows that examination of the right thigh showed a soft, pliable scar on the medial aspect of the right thigh that was nontender, with no induration and no masses.  The diagnosis was lipoma excision times two with no residual. 

A September 2014 VA scar examination report shows that the Veteran had one painful scar of the trunk or extremity.  The pain was described as pulling pain at the incision following multiple excisions.  The scars were not unstable with frequent loss of covering of skin over the scar.  The scar was located on the right medical thigh proximal scar just at the perineal area.  The length was 4 centimeters.  The scar did not result in limitation of function.

In this case, prior to September 11, 2014, there is no evidence that the Veteran right lower extremity scar was painful, deep, unstable, tender, caused limitation of motion, or covered an area of 144 square inches or greater.  Therefore, a compensable rating was not warranted prior to September 11, 2014.

As of September 11, 2014, the Veteran is in receipt of the maximum rating pursuant to Diagnostic Code 7804 for a painful scar.  Thus, the Board has considered whether a higher or separate rating would be in order under other relevant diagnostic codes.  The Board finds that Diagnostic Codes 7800 (disfigurement of the head, face, or neck), 7801 (scars other than head, face, or neck, that are deep or that cause limited), 7802 (superficial scars other than head, face, or neck, that do not cause limited motion, and that cover an area of 144 square inches or greater), and 7803 (superficial, unstable scars) are not applicable in this instance, as the medical evidence does not show that the Veteran has any of those conditions.  The anatomy impacted by the scar is the right lower extremity.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7803 (2008).

Accordingly, the Board finds that there is no basis for a compensable rating for a right lower extremity scar prior to September 11, 2014, or in excess of 10 percent as of September 11, 2014.  Because the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-schedular Consideration

The Board must also determine whether the schedular ratings are inadequate, thus requiring a referral of the claims to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extra-schedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1)  (2015).

An extra-schedular rating is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the service-connected disability. Thun v. Peake, 22 Vet. App. 111 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111 (2008).  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular rating is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the schedular ratings are adequate.  Ratings in excess of that assigned are provided for certain manifestations of the service-connected cervical spine disability and right lower extremity scar disability, but the medical evidence shows that those manifestations are not present in this case. Additionally, each of the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities.  As the rating schedule is adequate to rate each of the disabilities on appeal, referral for extra-schedular consideration is not in warranted.


ORDER

Service connection for headaches is granted.  

Service connection for erectile dysfunction is denied.

Service connection for prostatitis is denied. 

Service connection for hypertension is denied.

Service connection for right foot pes planus is denied.

Service connection for coronary artery disease is denied.

Service connection for sleep apnea is denied.

An initial rating in excess of 10 percent for a cervical spine disability is denied. 

A compensable rating for a right lower extremity scar prior to September 11, 2014, and in excess of 10 percent as of September 11, 2014, is denied.
REMAND

With regard the claim for higher initial ratings for a lumbar spine disability, the Board notes that the Veteran has continuously asserted that he has pain radiating down his legs, and pain in his right foot.  At the time of the most recent VA examination in September 2014, the VA examiner relied on normal findings in April 2007 EMG and NCS reports.   The Board finds that reliance on outdated reports, that were over six years old at the time of the examination and are almost nine years old at the time of this remand, is not adequate for evaluating the current severity of all manifestations of the Veteran's service-connected lumbar spine disability, both orthopedic and neurological.  Thus, to ensure that the record shows current orthopedic and neurological findings, a remand is warranted to afford the Veteran a new VA examination, that includes contemporaneous EMG/NCS testing.   Caffrey v. Brown, 6 Vet. App. 377 (1994); Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following actions:

      1.  Obtain any outstanding VA medical records pertaining to 
      the lumbar spine.  
      
2.  Then, schedule the Veteran for appropriate VA examination to ascertain all orthopedic and neurological findings specific to the service-connected lumbar spine disability.  The examiner must review the claims file and must note that review in the report.  All indicated tests should be accomplished, to include EMG, NCS, or X-rays if indicated, and all clinical findings reported in detail.  The examiner should provide the following:

(a)  Conduct range of motion testing of the Veteran's lumbar spine, expressed in degrees. 

(b)  Make specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, or incoordination associated with use of the back.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss of the back due to pain or any of the other symptoms listed above during flare-ups or with repeated use.  To the extent possible, the examiner should express any additional functional loss in terms of additional degrees of limited motion.  

(c)  Express (as much as possible) the degree of functional loss that the Veteran has during flare-up in terms of whether the pain during flare-ups caused decreased or abnormal excursion, strength, speed, coordination, or endurance.  The examiner must provide an estimate of the range of motion that remained during the flare-ups as far as performing the normal working movements of his spine with normal excursion, strength, speed, coordination, and endurance.  If the examiner concludes that an estimate of the range of motion during flare ups cannot be provided without resorting to mere speculation, the examiner must support that opinion with a full and complete explanation as to why the examiner cannot provide the requested opinion without resort to mere speculation. 

(d)  Indicate whether the Veteran has any ankylosis of his spine; and, if so, the extent of any ankylosis, and whether the ankylosis is favorable or 
unfavorable. 

(e)  Provide an opinion concerning the impact of the Veteran's service-connected lumbar spine disability on his ability to work and daily living activities. 

(f)  In setting out neurological findings, the examiner should identify, and comment on the frequency or extent of all neurological symptoms associated with the lumbar spine disability.  All neurological manifestations should be described in detail and the specific nerve affected should be specified, with the degree of paralysis caused by the service-connected disability stated.  The examiner must discuss the Veteran's assertions as to pain radiating down his legs, and burning sensations in his feet.  Appropriate testing, to include EMG/NCS testing, should be undertaken.

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


